Title: To Thomas Jefferson from Joseph Leacock, [ca. 20 December 1793]
From: Leacock, Joseph
To: Jefferson, Thomas



Dear sir
[ca. 20 Dec. 1793]

Distress impelld me lately to write a few lines to you, entreating a little help from your benevolent hand to enable me to live thro this winter, when, I hope to be able (on the return of Spring) to subsist on the Emoluments of my little office. I mentioned the cause of my present distress, ie, the stop put to business by the raging Calamity. I have grown old and grievously afflicted in body, indigent and in want of daily comforts. I am dear sir, your sincere well wisher & hum servt.

Joseph Leacock


NB I have enclosed a few hasty crude thoughts respecting the Algerines.

